                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                          CRIM. NO.: 7:16-CR-00063-BO


UNITED STATES OF AMERICA                         )
                                                 )      ORDER
              V.                                 )
                                                 )
RICARDO ANTHONY SHAKELLWOOD                      )


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government Response

to Motion for Sentencing Reduction Pursuant to First Step Act of 2018, filed at Docket

Entry 56 be sealed, except that filed, stamped copies be provided to the United States

Attorney's Office for the Eastern District of North Carolina and defendant acting Pro

se, and/or counsel for the defendant.

      IT IS SO ORDERED, this_±_ day of  --           /V:t)K,   , 2019.




                                             1
